Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
Claims 23-43 are now pending in the application under prosecution and have been examined. Claim 1-22 have been canceled. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art. 

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 10,360,159. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the Patent anticipated claims 23-43 of the instant application. 
The following is intended to be exemplary only.

Claim 1 (US 10,360,159)
Claim 23 (instant Application)
A method for operating a cache mechanism comprising:
receiving an element, the element being an indication of requested data, the requested data having been (i) attempted to be accessed from a cache, subsequent to having been attempted to be accessed from the cache, (ii) determined to be not stored in the cache, and subsequent to having been attempted to be accessed from the cache and determined to be not stored in the cache, (iii) accessed from a data source; and 

checking the element against the queue; determining that the element exists in a queue, the queue being a list of elements, each having been checked against the queue, and each indicative of requested data needing to be placed in the cache but not yet in the cache and as such, if needed, having to be accessed from the data source until loaded into the cache; and in an instance in which the element is not present in the queue, placing the element in the queue, wherein the determination that the element exists in the queue occurs after the requested data has previously been (i) attempted to be accessed from the cache, subsequent to having been attempted to be accessed from the cache, (ii) determined to be not stored in the cache, and subsequent to having been attempted to be accessed from the cache and determined to be not stored in the cache, (iii) accessed from the data source.


receiving a request to load a data element; checking the data element against a cache; in response to determining requested data is not available in the cache, accessing the requested data from a data source; transmitting, to a cache mechanism, an indication that the data element is unavailable in the cache, the indication configured to cause an identifier key to be added to a queue causing the data element to be queued for processing be placed in the cache, the queue being a list of one or more other identifier keys, each indicative of different data elements in process for placement into the cache by the cache mechanism; and transmitting an element, the element being an indication of the data element, the data element having been (i) attempted to be accessed from the cache, (ii) determined not to be stored in the cache, and, (iii) accessed from the data source.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0030973 (Speight) in view of US 6,145,054 (Mehrotra).

processor, system, and cache memory and method of operation of the cache memory control and the processor contains a cache memory operating according to the method): receiving a request to load a data element; checking the data element against a cache; in response to determining requested data is not available in the cache, accessing the requested data from a data source (responsive to determining the cache line is not present in the cache memory, attempt to access a line that is not present in the particular level of cache memory (i.e.,  determining whether a line address of the value is present from a lower level of the memory hierarchy and service the request from the lower level source memory) )[Par. 0009-0010; Par. 0017]; in response to the cache miss, causing an identifier key to be added to a queue causing the data element to be queued for processing be placed in the cache, the queue being a list of one or more other identifier keys, each indicative of different data elements in process for placement into the cache by the cache mechanism; and transmitting an element, the element being an indication of the data element, the data element having been (i) attempted to be accessed from the cache, (ii) determined not to be stored in the cache, and, (iii) accessed from the data source (generating a load miss queue entry in which cache misses are tracked in the load miss queue of the cache, the miss load queue for tracking multiple misses in a load miss queue entry after determining whether a line address of the value is present from a lower level of the memory hierarchy and servicing the request from the lower level source memory in the case of missing the cache level) [Par. 0009-0010; Par. 0017-0021]. Speight fails to specifically teach transmitting, to a cache mechanism, an indication that the data element is unavailable in the cache, the indication configured to cause an identifier key to be added to a queue. However, Mehrotra teaches multi-level cache and method for processing cache access operation wherein, responsive to a cache line requests, the multi-level cache system detects if a first instruction generates a first cache miss, and marks the first cache miss as a primary reference; generating a miss queue storing entries corresponding to access requests not serviced by said first non-blocking cache, said first miss queue having an indicator associable with each of said entries in said first miss queue [Abstract; Fig. 14; Col. 9, Lines 1-28; Col. 4, Lines 3-38; Col. 16, Line 33 to Col. 17, Line 11]. Therefore, it would have been obvious top one having ordinary skill in the art before the effective filing of the instant application to combine the multilevel cache system of Mehrotra with that of Speight for the purpose of improving processing between the multiple processors.

With respect to claims 24, 31 and 38, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method comprising: receiving a second request to load the data element; and loading the data element from the cache [loading the request into cache for later processing) (Speight’s Par. 0009-0010; Par. 0017-0021); (Mehrotra’s Col. 9, Lines 1-28)].

With respect to claims 25, 32, and 39, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method [detecting if a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue and upon detecting that a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue with at least a portion of data provided when said entry is serviced (Mehrotra’s Col. 4, Lines 1-40; Col. 16, Lines 41-64).

With respect to claims 26, 33, and 40, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method, wherein a determination that the element does exist in the queue occurs after the data element has previously been (i) attempted to be accessed from the cache, (ii) determined not to be stored in the cache, and (iii) accessed from the data source [(the request having been attempted in cache processed from lower level cache if not present in cache (Mehrotra’s Col. 9, Lines 1-28); generating a load miss queue entry in which cache misses are tracked in the load miss queue of the cache, the miss load queue for tracking multiple misses in a load miss queue entry after determining whether a line address of the value is present from a lower level of the memory hierarchy and servicing the request from the lower level source memory in the case of missing the cache level [Speight’s Par. 0009-0010; Par. 0017-0021].

With respect to claims 27, 34, and 41, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method [processing miss request from a higher level source (Speight’s Par. 0009-0010; Par. 0017-0021); (Mehrotra’s Col. 9, Lines 1-28)].

With respect to claims 28, 35, and 42, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method, wherein each of the different data elements in the queue was previously checked against the queue before being added to the queue [detecting if a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue and upon detecting that a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue with at least a portion of data provided when said entry is serviced (Mehrotra’s Col. 4, Lines 1-40; Col. 16, Lines 41-64).

With respect to claims 29, 36, and 43, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method wherein each of the different data elements in the queue are in process to be placed in the cache but not yet in the cache [the request having been attempted in cache processed from lower level cache if not present in cache, detecting if a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue (Mehrotra’s Col. 14, Lines 1-40, Col. 9, Lines 1-28].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10678697 teaching processing thread wherein: responsive to the read request, it is determined whether a cached version of the data object is available from a global cache; if the cached version of the data object is not available from the global cache, a result is immediately returned to the first processing thread to indicate that the data object is not available from the global cache; cache message enqueuer to queue message representing the asynchronous cache refresh.
P. Stellwag, A. Ditter and W. Schroder-Preikschat, "A wait-free queue for multiple enqueuers and multiple dequeuers using local preferences and pragmatic extensions," 2009 IEEE International Symposium on Industrial Embedded Systems, Lausanne, 2009, pp. 237-248.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136